Citation Nr: 0002577	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  97-20 055A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Newark, New Jersey


THE ISSUE

Entitlement to service connection for residuals of frostbite 
of the feet and legs.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from August 1942 to December 
1945.  This appeal arises from a July 1997 rating action 
which denied service connection for residuals of frostbite of 
both legs.  The veteran gave testimony at a hearing before an 
RO hearing officer in September 1997, and at a hearing before 
the undersigned Member of the Board of Veterans Appeals 
(Board) at the RO in November 1999.  Transcripts of both 
hearings are of record.


FINDING OF FACT

The veteran's currently-diagnosed residuals of cold injury to 
the feet and legs with peripheral neuropathy and 
onychomycosis are due to a cold injury to the lower 
extremities in service.


CONCLUSION OF LAW

Residuals of frostbite of the feet and legs were incurred in 
wartime service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.303(d) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records are not in the claims 
folder.  The National Personnel Records Center has indicated 
that any existing service medical records were destroyed in a 
fire at that facility in July 1973.  The veteran's service 
separation documents reveal that he served in combat in 
several European Campaigns, including the Ardennes, also 
known as the Battle of the Bulge.

The veteran does not contend that he sustained a cold injury 
to his feet and legs in Europe.  Rather, he contends that he 
sustained a cold injury to the lower extremities in the 
United States in 1942 at a facility known as Pine Camp in 
upstate New York.  He elaborated on these contentions at the 
RO hearing in September 1997 and at the Board hearing in 
November 1999.

On VA examination in October 1997, the veteran's history of 
cold injury to the feet and legs in service was noted.  The 
diagnosis was frozen feet with residual.

Reports from L. Greenspan, D.O., in July and December 1997 
include a diagnosis of peripheral vascular disease, but do 
not contain a diagnosis of residuals of frozen feet.

At a VA examination in February 1999, the examiner stated 
that he had reviewed the veteran's claims folder.  The 
veteran reported that he sustained a frostbite injury to both 
feet in 1942 at Pine Camp in upstate New York.  He noted that 
he was hospitalized for 10 days for treatment and was 
thereafter returned to regular duty.  He thereafter reported 
that he received no further treatment for frostbite injuries 
during service or subsequent to service.  At the current 
time, he complained of bilateral foot and ankle pain, 
numbness and tingling.  He noted that the numbness and 
tingling were relieved with hot baths and Epsom salts, and 
that the symptoms were worsened by cold exposure.  Clinical 
findings revealed that the veteran had an ataxic gait.  He 
was unable to toe walk and was unable to heel walk.  The 
lower extremities exhibited no edema.  The pulses were 
normal.  The feet were cool to touch.  Minimal cyanosis was 
noted.  Decreased sensation to pinprick was present.  There 
were normal sensation to touch and a full range of motion in 
both feet.  The veteran's nails were thickened in both feet, 
and there was no obvious deformity.  The diagnosis was cold 
injury to both feet with residuals of peripheral neuropathy 
and onychomycosis from military service.


II.  Legal Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(d).

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  
38 U.S.C.A. § 5107(a).

In order for a claim for service connection to be well-
grounded, there must be competent medical evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board finds that this claim is well-grounded, in view of 
the diagnoses made on VA examinations in 1997 and 1999, the 
veteran's testimony that he sustained a cold injury to both 
lower extremities in service, and the medical opinion in 
February 1999 that the current residuals of cold injury to 
the feet and legs were related to military service.  All 
three Caluza requirements to establish a well-grounded claim 
have been met.

In view of the comment of the examining VA physician in 
February 1999 to the effect that he had reviewed the claims 
folder, his medical opinion is accorded substantial probative 
value.  As the evidence of record supports the claim for 
service connection for residuals of frostbite of the feet and 
legs, the appeal is granted.



ORDER

Service connection for residuals of frostbite of the feet and 
legs is granted.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals




 

